Cook, J.,
concurring in judgment only. I differ with the analysis of this case employed by the lead opinion and, therefore, must concur in judgment only.
The lead opinion commingles the concepts of liability for. the prejudgment interest (“PJI”) award and the contractual right to coverage when they are distinct inquiries. In my view, we are required to answer two questions in this case. First, who is liable to the plaintiff, Lovewell, for the payment of the PJI award? We resolve this question by looking to R.C. 1343.03(C) and relevant case law. If the doctor, the named defendant in the action, is liable for the PJI award, then we reach the second question. Is the doctor’s liability for the PJI award covered under his insurance policy with PICO? We resolve this second question by looking solely to the terms of the contract between the doctor and PICO.
On the issue of who is liable to Lovewell for the payment of PJI, the lead opinion cites Peyko v. Frederick (1986), 25 Ohio St.3d 164, 166, 25 OBR 207, 209, 495 N.E.2d 918, 921, holding that the named defendant is ultimately responsible for payment of PJI. Nonetheless, the lead opinion seems to abandon that principle by saying that both R.C. 1343.03 and relevant case law leave open the question of whether the insurer or insured is liable for the PJI award. R.C. 1343.03 and Peyko, however, answer the question. A PJI award, by definition, assumes a judgment. A judgment is entered against a party to the action. This is plain from the language of R.C. 1343.03(C) and its repeated use of the term “party.” Here, the doctor is the party to the action and only he is liable under the statute for the PJI award.1
The second distinct question, then, is whether the party to the action has coverage for PJI. Only the contract between the insurer and the insured answers *150this question and any discussion of the PJI award statute in relation to this subject by the lead opinion is misplaced. Lovewell did not seek to recover a judgment against PICO under R.C. 1343.03(C). Lovewell had no cause of action under R.C. 1343.03(C) against PICO; PICO owed no duty to him nor were they in privity. Lovewell’s only avenue to PICO was through a declaratory judgment action to obtain a declaration as to whether the physician’s policy covered the PJI award.
Although the lead opinion holds that the contract at issue does not provide coverage, the lead opinion appears to recognize a concept of “implied coverage” and analyzes the policy on that basis. I concur in the judgment that the policy language here does not provide coverage for PJI. My rationale, however, is that the policy definitions, as outlined by the lead opinion, sufficiently restrict the meaning of the phrase “damages because of a medical incident” so as to preclude coverage for PJI. Given the policy definitions of “medical incident,” “damages,” “injury,” and “professional medical services,” a PJI award is not “damages because of a medical incident.” Rather, PJI is awarded as additional interest because of a bad faith failure to settle.
On a related point, I also disagree with the lead opinion’s discussion of allocating liability for the PJI award between the insurer and insured based on fault. Whether the failure to settle in good faith was the fault of the doctor or the insurance company is only important if the policy language turns on fault.2 Again, the lead opinion seems to commingle the concepts of liability for the PJI award with the contractual right to coverage. The discussion of the relative equities misses the point that the question is one of coverage, and the contract controls.3 In all events, their discussion should not affect the analysis of this case, given that the policy language cannot be read to cover PJI, regardless of who bears responsibility for the failure to settle.

. In fact, payment by this insurer is only triggered as to sums the insured is “legally obligated to pay”; so unless the doctor is obligated by the PJI award statute, there surely would be no basis for demanding coverage.


. Peyko v. Frederick (1986), 26 Ohio St.3d 164, 167, 25 OBR 207, 209, 495 N.E.2d 918, 921, fn. 1, indicated that a defendant’s insurer may be liable to the defendant for PJI if the insurer’s conduct was the basis for the award. The defendant would proceed, however, through a cause of action based on the insurer’s breach of its duty to exercise good faith in defending and settling the claims against the insured. In this ease, it is undisputed that the doctor refused to settle and that he wants PICO to pay the PJI award based solely on the terms of the policy.


. The contract between this insurer and insured permitted a “settlement veto” that could have explicitly excluded coverage for PJI where the insured prevented settlement.